DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
3.         Claims 1-3, 5-18 are pending in this amended application.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.        Claims 1, 8, 11-12, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi, US Pub 2018/0107438.

              As to claim 1 [independent], Takeuchi teaches a system for obtaining a file on a network and printing the file, comprising: 
             a controller [fig. 1, element 18; 0022, 0030-0031] that executes a program to function as [fig. 1, element 21; 0022, 0030-0031 Takeuchi teaches that the controller 18 access the memory 22 to read the programs stored in the memory 22 to implement image processing functions and other functions]:
             a determination unit [fig. 1, element 18; 0022, 0030-0031] configured to determine whether an account of a user is an account of a first type or an account of a second type [fig. 2, elements 31, 41 & fig. 3; 0038-0044  Takeuchi teaches that the controller 18 corresponding to the determination unit determines the type of account of logged in user and configured to decide whether the account of the logged in user is a registered user or a guest user (see fig. 3)];
              a display control unit [fig. 1, element 18; 0022, 0030-0031] configured to change screens to be displayed for deciding a printing target file by accepting an operation of the user, between a case in which the account of the user is determined to be the account of the first type and a case in which the account of the user is determined to be the account of the second type [fig. 2, elements 31, 41 & fig. 3; 0038-0044  Takeuchi teaches that the controller 18 corresponding to the display control unit caused to change screen 31 upon determining the type of account of logged in user whether the account of the logged in user is a registered user or a guest user (see fig. 3). The controller 18 determined if the logged in user is the registered user and in the case of the registered user A, the screen 41 would be displayed from the screen 31 with functions 33-35 (but in the case of user B, the screen 41 would be displayed from the screen 31 with two functions 34-35), and then the screen 51 displays for printing the user’s document corresponding to the target file by selecting copy function 33 button. However, if the controller 18 determined that the logged in user is the guest user, then the screen 41 would be displayed from the screen 31 with only function 35],
              wherein the display control unit changes the screens to be displayed for deciding the printing target file by accepting the operation of the user, with respect to at least one of a display order [fig. 2, elements 31, 41 & fig. 3; 0038-0044  Takeuchi teaches that the controller 18 corresponding to the display control unit caused to display screens 31-71 in the pre-determined display order, upon determining the type of account of logged in user whether the account of the logged in user is a registered user or a guest user (see fig. 3). The controller 18 determined if the logged in user is the registered user and in the case of the registered user A, the screen 41 would be displayed from the screen 31 with functions 33-35 (but in the case of user B, the screen 41 would be displayed from the screen 31 with two functions 34-35), and then the screen 51 displays for printing user’s document corresponding to the target file by selecting copy function 33 button. However, if the controller 18 determined that the logged in user is the guest user, then the screen 41 would be displayed from the screen 31 with only function 35], a number of screens, or types of a plurality of screens for deciding the printing target file; and
             a printing unit [fig. 1, element 11; 0022-0023] configured to obtain the printing target file decided by the user and print the printing target file [fig. 2, element 53; 0022-0023, 0044-0047  Takeuchi teaches when the printing unit 11 prints the print data received by the printer 1 as the target print data (see paras., 0044-0045) on a physical sheet (see paras., 0046-0047)].           

            As to claims 8, 18 [dependent from claims 1, 12 respectively], Takeuchi teaches wherein the printing unit performs printing for a file determined to be printable and does not perform printing for a file determined not to be printable [fig. 2, element 53; 0022-0023, 0044-0047  Takeuchi teaches when the printing unit 11 prints the print data received by the printer 1 as the target print data (see paras., 0044-0045) on a physical sheet (see paras., 0046-0047), in format that is compatible to the printer’s supported format, and printer 1 would not print the print data in a format that is not supported by the printer 1].           
            As to claims 11-12 [independent], However, the independent claims 11-12 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 11-12 would be rejected based on same rationale as applied to the independent claim 1.

Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.        Claims 2-3, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, US Pub 2018/0107438 in view of Kim et al. [hereafter Kim], US Pub 2015/0054784.
            As to claims 2, 13 [dependent from claims 1, 12 respectively], Takeuchi doesn’t teach wherein a first type of the account of the first type is a teacher account, and the account of the second type is a student account.
          Kim teaches wherein a first type of the account of the first type is a teacher account, and the account of the second type is a student account [0300-0301  Kim teaches that the system determined the account related to teacher and student].  
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim teaching to determine user account as a teacher, and a second type is a student for print jobs to be printed to modify Takeuchi’s teaching to identifying an operation tool based on contact by an operation tool, where the user’s contact is sensed on a touch screen device An operation area is set on the touch screen device based on an area designated by the contact by the operation tool to identify student and teacher’s account. The suggestion/motivation for doing so would have been benefitted to the user to involve identifying an operation tool based on contact by an operation tool, where the contact is sensed on a touch screen device, and thus ensures simple and efficient operation of the touch screen device.            As to claims 3, 14 [dependent from claims 1, 12 respectively], Takeuchi doesn’t teach wherein the determination unit determines the type of the account of the user for each class.
            Kim teaches wherein the determination unit determines the type of the account of the user for each class [0275-0285, 0300-0301  Kim teaches that the system determined the account related to teacher and student for each class].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim teaching to determine user account as a teacher, and a second type is a student for print jobs to be printed to modify Takeuchi’s teaching to identifying an operation tool based on contact by an operation tool, where the user’s contact is sensed on a touch screen device An operation area is set on the touch screen device based on an area designated by the contact by the operation tool to identify student and teacher’s account. The suggestion/motivation for doing so would have been benefitted to the user to involve identifying an operation tool based on contact by an operation tool, where the contact is sensed on a touch screen device, and thus ensures simple and efficient operation of the touch screen device.

8.           Claims 5-6, 9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, US Pub 2018/0107438 in view of Ishibashi, US Pub 2017/0090832.
             As to claims 5, 15 [dependent from claims 1, 12 respectively], Takeuchi doesn’t teach a second determination unit configured to determine whether the account of the user is the account of the first type or the account of the second type after printing by the printing unit ends, 
             wherein another printing target file from the plurality of files on the network is decided based on by a determination result of the second determination unit.
            Ishibashi teaches a second determination unit configured to determine whether the account of the user is the account of the first type or the account of the second type after printing by the printing unit ends [fig. 8, steps 30-33; 0086  Ishibashi teaches made the second determination related to the type of account after printing by the printer ends and further decides whether to continue printer for another print job], 
           wherein another printing target file from the plurality of files on the network is decided based on by a determination result of the second determination unit
 [fig. 8, steps 30-33; 0086  Ishibashi teaches made the second determination related to the type of account after printing by the printer ends and further decides whether to continue printer for another print job].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ishibashi teaching to determine whether the account of the user is the account of the first type or the account of the second type after printing by the printing unit ends to modify Takeuchi’s teaching to generate, the login session information that becomes invalid if the user logs out in response to a login request from a user, and another print data from the plurality of print data on the network not decided and printing cannot continue The user operation is controlled with the login session information if the login session information is invalid. The suggestion/motivation for doing so would have been benefitted to the user to have a processor that is configured to generate, the login session information that becomes invalid if the user logs out in response to a login request from a user, and hence ensures uniformly identifying the user by the login session.

             As to claims 6, 16 [dependent from claims 1, 12 respectively], Takeuchi doesn’t teach wherein if the printing target file includes a plurality of printing target files, the printing unit obtains and prints a plurality of printing target files from the network after the plurality of printing target files are decided.
           Ishibashi teaches wherein if the printing target file includes a plurality of printing target files, the printing unit obtains and prints a plurality of printing target files from the network after the plurality of printing target files are decided [fig. 5; 0044-0048 Ishihbashi teaches when the determination unit 28 determined the type of account of logged in user as the condition (see paras., 0046-0047), then the controller 22 corresponding to the decision unit decides to print the job received by the printer as the target print data (see paras., 0044-0045) which may be many print data on the network and print the received job on physical sheet (see paras., 0045-0046)].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ishibashi teaching to determine whether the account of the user is the account of the first type or the account of the second type after printing by the printing unit ends to modify Takeuchi’s teaching to generate, the login session information that becomes invalid if the user logs out in response to a login request from a user, and another print data from the plurality of print data on the network not decided and printing cannot continue The user operation is controlled with the login session information if the login session information is invalid. The suggestion/motivation for doing so would have been benefitted to the user to have a processor that is configured to generate, the login session information that becomes invalid if the user logs out in response to a login request from a user, and hence ensures uniformly identifying the user by the login session.

            As to claim 9 [dependent from claim 8], Takeuchi doesn’t teach a conversion unit configured to convert a file format of the file determined not to be printable into a file format which allows printing, wherein the printing unit obtains and prints a file whose file format is converted by the conversion unit.
           Ishibashi teaches a conversion unit configured to convert a file format of the file determined not to be printable into a file format which allows printing, wherein the printing unit obtains and prints a file whose file format is converted by the conversion unit [fig. 5; 0044-0048 Ishihbashi teaches that the determination unit 28 determined the type of account of logged in user as the condition (see paras., 0046-0047), then the controller 22 caused the print unit of the printer to print the job received by the printer which is in format that compatible to the printer’s supported format].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ishibashi teaching to determine whether the account of the user is the account of the first type or the account of the second type after printing by the printing unit ends to modify Takeuchi’s teaching to generate, the login session information that becomes invalid if the user logs out in response to a login request from a user, and another print data from the plurality of print data on the network not decided and printing cannot continue The user operation is controlled with the login session information if the login session information is invalid. The suggestion/motivation for doing so would have been benefitted to the user to have a processor that is configured to generate, the login session information that becomes invalid if the user logs out in response to a login request from a user, and hence ensures uniformly identifying the user by the login session.

 9.        Claims 7, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, US Pub 2018/0107438 in view of Yano et al. [hereafter Yano], US Pub 2012/0262742.            
            As to claims 7, 17 [dependent from claims 1, 12 respectively], Takeuchi doesn’t teach wherein the printing unit obtains and prints the printing target file from the network storage on the network, and files created and edited by users of a plurality of types of accounts are stored in the network storage.
           Yano teaches wherein the printing unit obtains and prints the printing target file from the network storage on the network, and files created and edited by users of a plurality of types of accounts are stored in the network storage [fig. 4 & fig. 6, element W2; 0058-0063, 0094-0097  Yano teaches that the display device 120 displays print jobs having different document formats on which user has changed the print settings related to selected print job indicating a file format and for each listed print job, the screen W2 appear each time for making changes to the print settings by one or more users].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yano teaching to display conditions for deciding the printing target file and is changed in accordance with a type determined to modify Takeuchi’s teaching to generate more color printing operating procedures, and to change a print setting of the print data of a selected stored job to monochrome or color when a print execution instruction is received, based on the print execution instruction received. A print control unit executes monochrome or color printing on the print data according to the changed print setting. The suggestion/motivation for doing so would have been benefitted to the user to enable the realization of an environment in which the user is encouraged to use monochrome printing under regular conditions and to use color printing only when necessary.
              As to claim 10 [dependent from claim 8], Takeuchi doesn’t teach a second display control unit [fig. 2, element 120; 0041] configured to display a screen capable of changing a printing setting for the printing unit, 
              wherein if the plurality of printing target files are files of a plurality of file formats, the second display control unit displays changeable screens for the plurality of file formats.
             Yano teaches a second display control unit [fig. 2, element 120; 0041] configured to display a screen capable of changing a printing setting for the printing unit [fig. 6, element W2; 0094-0097  Yano teaches that the display device 120 displays print jobs having different document formats on which user has changed the print settings related to selected print job indicating a file format], 
             wherein if the plurality of printing target files are files of a plurality of file formats, the second display control unit displays changeable screens for the plurality of file formats [fig. 6, element W2; 0094-0097  Yano teaches that the display device 120 displays print jobs having different document formats on which user has changed the print settings related to selected print job indicating a file format and for each listed print job, the screen W2 appear each time for making changes to the print settings].
           Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yano teaching to display conditions for deciding the printing target file and is changed in accordance with a type determined to modify Takeuchi’s teaching to generate more color printing operating procedures, and to change a print setting of the print data of a selected stored job to monochrome or color when a print execution instruction is received, based on the print execution instruction received. A print control unit executes monochrome or color printing on the print data according to the changed print setting. The suggestion/motivation for doing so would have been benefitted to the user to enable the realization of an environment in which the user is encouraged to use monochrome printing under regular conditions and to use color printing only when necessary.

Response to Arguments
10.          Applicant’s arguments with respect to claims 1-3, 5-18 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/HARIS SABAH/Examiner, Art Unit 2674